Citation Nr: 1338567	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  12-33 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance for the 2012 calendar year.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from June 1952 to June 1955.  He is the recipient of the Silver Star Medal and Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 administrative decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Memphis, Tennessee.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals an October 2013 Informal Hearing Presentation submitted by the Veteran's representative.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VAMC in Memphis, Tennessee.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for a clothing allowance so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

The Veteran contends that he uses a brace on his left wrist due to the service-connected shell fragment wounds to his left hand and muscle groups VII and VIII.

The law provides for payment of an annual clothing allowance for each Veteran who, because of a service-connected disability, wears or uses a prosthetic or 
orthopedic appliance which the VA determines tends to wear out or tear the clothing of a Veteran.  38 U.S.C.A. § 1162.

Under 38 C.F.R. § 3.810, a Veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, permitted that certain eligibility criteria are satisfied.  Relevant to the Veteran's claim, he is entitled to a clothing allowance for the 2012 calendar year if the Undersecretary for Health or a designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear his clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to his outer garments.  38 C.F.R.  § 3.810(a)(1)(ii)(A); see Veterans' Medical Programs Amendments of 1992, Pub. L. 102-405, § 302, 106 Stat. 1972 (1992) (amending 38 U.S.C.A. § 305 to redesignate the position of Chief Medical Director of the Department of Veterans Affairs as the Under Secretary for Health of the Department of Veterans Affairs).  The Board notes that there is no allegation in this case that the Veteran uses a physician-prescribed medication for treatment of a service-connected skin condition. 

In regard to the instant case, the Veteran was denied an annual clothing allowance on the basis that he had been issued a left wrist brace in October 2010 for a nonservice-connected disability, namely carpal tunnel syndrome.  A review of the record indicates that the Veteran has been awarded service connection for shell fragment wounds to the left hand and muscle groups VII and VIII; such muscle groups involve the wrist and hands.  Moreover, it appears that the Veteran had been in receipt of a clothing allowance for each year from 2004 to 2011 for an arm or elbow brace.  The basis of such past awards of a clothing allowance is not clear from the claims file.

In addition, it is not clear from the record that this matter had been referred to the Under Secretary for Health or a designee.  Rather, the administrative decision and statement of the case contains statements from, and were signed by, an individual identified as a "Chief, Prosthetics and Sensory Aids."  As it is not clear from the record that these statements and determinations were made by the Under Secretary for Health, or his designee, and because there is no clear evidence that the elements of 38 C.F.R. § 3.810 were properly considered, the Board thus finds that certification from the Under Secretary for Health or a designee that the Veteran's use of a qualifying prosthetic or orthopedic appliance for a service-connected disability tends to wear or tear his clothing is/is not necessary is required before appellate review can proceed. 

Additionally, as noted above, the record suggests that the Veteran had been previously granted a clothing allowance due to an arm or elbow brace.  However, there is no record of such allowances in the claims file, to include a report of an August 2004 examination which appears to have been conducted in conjunction with a clothing allowance claim.  Such records should be associated with the Veteran's claims file on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all records from the Veteran's VAMC file that are relevant to his claim for entitlement to a clothing allowance, to include an August 2004 examination report, and associate such records with his claims file.

2.  Following the association of any outstanding records with the Veteran's claims file, arrange for the Veteran's claims folder and medical folder to be reviewed by the Chief Medical Director or designee who should certify whether or not the wrist brace(s) worn by the Veteran was worn to treat his service-connected shell fragment wounds to the left hand and muscle groups VII and VIII and renders him eligible for a VA clothing allowance under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  The Chief Medical Director or designee should specifically note that the Veteran service-connected disability includes impairment to the muscle groups VII and VIII, which involve the wrist and hand.  

If the local Chief, Prosthetics and Sensory Aids has been designated to act on these matters by the Under Secretary of Health, this should be specifically noted and such information should be specifically noted in the claims file.

The examiner should consider all of the evidence of record, including the Veteran's lay statements and medical records. Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



